NUMBER 13-18-00120-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                   IN RE JOHN CHRISTNER TRUCKING, LLC
                          AND STEPHEN SPRAGUE


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       Relators John Christner Trucking, LLC and Stephen Sprague filed a petition for

writ of mandamus and motion for immediate temporary relief in the above cause on March

19, 2019. Through this original proceeding, relators contend that the trial court abused

its discretion by refusing to sever the claims of the plaintiffs and real parties in interest,

Michael Ladd, Christopher Ladd, and Stephen Bryson, as next friend of his minor son,

E.B., against their insurers, Philadelphia Indemnity Insurance Company and Trumbull

Insurance Company, for underinsured motorist claims, from the negligence claims against
relators. Through their motion for immediate temporary relief, relators seek to stay the

trial court proceedings pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for immediate

temporary relief, is of the opinion that the motion should be granted. The motion for

immediate temporary relief is GRANTED and the trial court proceedings are ordered

STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Michael Ladd, Christopher

Ladd, Stephen Bryson, as next friend of his minor son, E.B., Philadelphia Indemnity

Insurance Company, and Trumbull Insurance Company, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
21st day of March, 2019.




                                                  2